Citation Nr: 1107631	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-15 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1963 to November 
1965. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran provided testimony at a Travel Board hearing before 
the undersigned Veterans Law Judge (VLJ) in May 2010.  A 
transcript of that hearing is associated with the claims files.

Subsequent to the certification of the Veteran's appeal, the 
Board received additional evidence that was not initially 
considered by the RO.  However, the evidence was accompanied by a 
written waiver of RO consideration of the evidence from the 
Veteran's representative, and thus the Board will consider it in 
making a decision on the merits of the case.  See 38 C.F.R. § 
20.1304(c) (2009).


FINDING OF FACT

The Veteran's service-connected disabilities, singly or in 
combination, do not preclude him from obtaining or maintaining 
any form of substantially gainful employment consistent with his 
education and employment background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to a TDIU.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their application 
to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and 
the pertinent implementing regulation, codified at 38 C.F.R. § 
3.159 (2010), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 38 
U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the 
VCAA be provided "at the time" or "immediately after" VA receives 
a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the Veteran was provided all required 
notice in a letter sent in October 2007, prior to the initial 
adjudication of the claim.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claim.  Service treatment records and 
post-service VA medical records have been obtained, and the 
Veteran has been afforded appropriate VA examinations. 
Neither the Veteran nor his representative has identified any 
other evidence that could be obtained to substantiate the claim, 
and the Board is also unaware of any such evidence.

In sum, the duties to notify and assist have been satisfied, and 
the Board will accordingly address the merits of the claim.

Legal Principles

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16.  A finding of total disability is 
appropriate, "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 C.F.R. 
§ 3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  38 
C.F.R. § 4.16(a).

A TDIU may be assigned where the schedular rating is less than 
total when the claimant is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that, if 
there is only one such disability, it must be rated at 60 percent 
or more, and if there are two or more disabilities, there shall 
be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent.  For the purpose of determining whether a claimant 
has one disability rated at 60 percent or more, disabilities 
resulting from common etiology or one accident will be considered 
one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may 
be given to the veteran's level of education, special training 
and previous work experience, but not to his age or to any 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's service-connected disabilities consist of diabetes 
mellitus type II (DM) with cataracts and erectile dysfunction, 
rated at 20 percent; peripheral neuropathy (PN), right upper 
extremity (dominant) associated with DM with cataracts and 
erectile dysfunction, rated at 10 percent; PN, left upper 
extremity associated with DM with cataracts and erectile 
dysfunction, rated at 10 percent; PN, left lower extremity 
associated with DM with cataracts and erectile dysfunction, rated 
at 10 percent; PN, right lower extremity associated with DM with 
cataracts and erectile dysfunction, rated at 10 percent; and 
glaucoma, bilateral associated with DM with cataracts and 
erectile dysfunction, rated at 10 percent.  The combined rating 
for the service-connected disabilities is 60 percent.  The 
disabilities are of common etiology.  Therefore, the Veteran 
meets the minimum schedular criteria for a TDIU.

The record is replete with VA health care system (HCS) notes 
showing the Veteran's continued diabetic and vision care, to 
include medication; exercise; and diet.  They also document an 
adverse reaction to his glaucoma medication. 

In his formal claim for a TDIU submitted in November 2007, the 
Veteran indicated that he last worked in October 2003 as a slot 
ambassador at a casino.  The Veteran also submitted a statement 
with his claim in which he noted how his decreased vision in his 
right eye; inability to stand for long periods of time; and 
sleepiness and blackouts due to his diabetes affected his 
employment opportunities.

The Veteran was afforded a VA C&P examination in February 2008 in 
which he reported that his service-connected disabilities made it 
impossible to get any type of gainful employment.  He stated that 
he could not see well; could not stand for long periods of time; 
and got sleepy when his blood sugar got high.  The Veteran was 
noted to have DM treated with medication, exercise, and diet; 
mild peripheral neuropathy of all extremities; erectile 
dysfunction, cataracts, and glaucoma associated with his service-
connected diabetes.  The Veteran reported to the VA examiner that 
he was terminated from his job in 2003 because his supervisor 
asked him to do illegal activity that subsequently barred him 
from employment with the casino industry.  He also reported 
running a car into a light post in 2003, attributing it to his 
blood sugars.  However, the examiner attributed the incident to 
an episode of syncope.  The VA examiner opined, in pertinent 
part, that the Veteran had poorly controlled DM; that elevated 
blood sugar can cause sleepiness; that his peripheral neuropathy 
occurred when lying down and resolved with standing or movement, 
therefore the examiner described it as mild in severity; and that 
he did not see a problem with the Veteran performing a job that 
could be predominantly sitting with some standing; however, the 
Veteran was limited by sleepiness caused by elevated, poorly 
controlled blood sugars.

The Veteran was afforded a VA C&P examination in March 2010.  The 
VA examiner opined that in regards to his service-connected DM, 
the Veteran could not stand on his feet for prolonged periods, 
had decreased mobility, a lack of stamina, and pain, but could 
perform sedentary type of work only where he is seated; in 
regards to his erectile dysfunction, it had no bearing on his 
employability; in regards to his PN, the Veteran could perform a 
sedentary job only.

The Veteran testified before the undersigned VLJ in May 2010 that 
he was unable to stand or sit for a very long time; constantly 
had to monitor his sugar levels; and had bouts of sleepiness with 
at least one significant blackout due to his diabetes.  The 
Veteran testified that he had general educational development 
(GED); had supervisory and production planning positions; was 
fired from his last job in a casino in 2003 for following 
instruction to commit illegal activity; and was thereafter denied 
employment in that industry.

The Veteran submitted a statement in May 2010, subsequent to the 
certification of the appeal accompanied by a written waiver of RO 
consideration; attesting to the maintenance required to control 
his disabilities to include seeing doctors, a nurse, and 
technicians; checking his blood sugar levels; taking insulin, 
pills, and eye drops; and sleep deprivation causing blackouts.

On review of the evidence above the Board cannot find that the 
Veteran's service-connected disabilities, alone, render him 
unable to obtain or maintain gainful employment.  

The Veteran has not contended that his service-connected 
disabilities, alone, have prevented him from gainful employment.  
Instead, he has reported to a VA examiner, and to the undersigned 
VLJ, that he is unable to work in the casino industry because his 
last employer forced him to commit an illegal act thus causing 
him to be barred from future employment in that industry.  This 
does not demonstrate entitlement to a TDIU, which requires that 
the service-connected disabilities alone render the claimant 
unemployable.

The record also shows that the Veteran continues to demonstrate 
the capacity for sustained substantial gainful activity.  The 
Board acknowledges consistent with the VA examinations and the 
Veteran's complaints that his service-connected disabilities 
present certain limitations inasmuch as he has been limited by an 
inability to sit or stand for long periods, pain, and high blood 
sugar requiring testing.  Never the less, he retains the ability 
to perform work as described above.  No medical professional has 
opined that the Veteran's service-connected disabilities actually 
render him unable to obtain or maintain substantially gainful 
employment consistent with his education of a GED and 
occupational background of supervisory and production planning 
positions.  

For the reasons stated above the Board concludes the 
preponderance of the evidence establishes that the Veteran's 
service-connected disabilities are not sufficient by themselves 
to render him unable to obtain or maintain substantially gainful 
employment.  Accordingly, this claim must be denied.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


